WO UNITED STATES I)ISTRICT COURT
' l)ISTRICT OF ARIZONA - FLAGSTAFF

United States of America
v. Case Number: CR-18-08391-001-PCT-SMB
Venson Edison Dawes

 

ORDER OF DETENTION PENDING TRIAL

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. 1 have
considered all the factors set forth in 18 U.S.C. § 3142(g). 1 conclude that the following facts are
established: (Check one or both, as applicab!e.)

by clear and convincing evidence the defendant is a danger to the community and detention of the

defendant is required pending trial in this case.

by a preponderance of the evidence the defendant is a flight risk and detention of the defendant is

required pending trial in this case.

PART I - FINDINGS OF FACT

(1) There is probable cause to believe that the defendant has committed

a drug offense for which a maximum term ofimprisonment of ten years or more is prescribed

in 21U.S.C. §§ 801 et seq., 951 et seq., or 46 U.S.C. App.`§ 1901 ct seq.
l:i an offense under l8 U.S.C. §§ 924(0), 956(£1), or 2332(b).

l:i an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federa] crimes of terrorism) for which a
maximum term of imprisonment of ten years or more is prescribed

i:l an offense involving a minor victim prescribed in

I:E an offense for which a maximum term of imprisonment of 20 years or more is prescribed
pursuant to 18 U.S.C. §§ 1581-1584, 1589-1591 (Slavery and Sex Traf['icking).

(2) The defendant has not rebutted the presumption established by finding 1 that no condition or

combination of conditions will reasonably assure the appearance of the defendant as required and the
safety of the community or any person

Alternative Findings

i:E (1) There is a serious risk that the defendant will flee; no condition or combination of conditions will
reasonably assure the appearance of the defendant as required.

[i (2) No condition or combination of conditions will reasonably assure the safety of others and the
community

l:| (3) There is a serious risk that the defendant will obstruct or attempt to obstruct justice; or threaten,

injure, or intimidate a prospective witness or jurorl

 

USA v. Venson Edison Dawes Case Number: CR-18-08391-001-PCT-Sly113

 

DECEMBER 19, 2018 Page 2 of3

13 (4)

PART II - WRITTEN STATEMENT ()F REASONS F()R DETENTION
(Check as applicable.)

(1) I find that the credible testimony and information submitted at the hearing establishes by clear and

convincing evidence as to danger that:

Based on the nature of the instant alleged offense, prior criminal historv, and reported use of
controlled substances

(2) 1 find by a preponderance of the evidence as to risk of flight that:

i:l

EHH

H

H

The defendant has no significant contacts in the District of Arizona.

The defendant has insufficient resources in the United States from which he/she might make
a bond reasonably calculated to assure his/her future appearance

The defendant has a prior criminal history.
There is a record of prior failure(s) to appear in court as ordered.

The defendant attempted to evade law enforcement contact by fleeing from law enforcement

The defendant has a history of substance abuse.

The defendant is facing a minimum mandatory of 5 years incarceration and a maximum ofM

YCBI`S.

|:|
i:l
|:|

The defendant has ties to a foreign country.
The defendant has used aliases or multipie dates of birth or false identifying information

The defendant was on probation, parole, or supervised release at the time of the alleged
offense.

In addition: Based on defendant’s outstanding arrest warrant

(3) The defendant does not dispute the information contained in the Pretrial Services Report, except:

None.

l:| (4) The weight of the evidence against the defendant is great.

The Court incorporates by reference the findings in the Pretrial Services Report which were reviewed
by the Couit at the time of the hearing in this matter.

 

USA v. Venson Edison Dawes Case Number: CR-18-08391-001-PCT-SMB

 

DECEMBER 19, 2018 Page 3 of 3
PART 111 - DIRECTIONS REGARDING DETENTION

The defendant is committed to the custody of the Attorney General or his/her designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or Serving Sentences or being held in custody pending appeal. The defendant Shall be afforded
a reasonable opportunity for private consultation with defense couiisel. On order of a court of the United
States or on request of an attorne for the Government, the erson in charge of the corrections facility
shall deliver the defendant to the nited States Marshai fort e purpose of an appearance in connection
with a court proceeding

PART IV »- APPEALS AN]) THIRD PARTY RELEASE

IT IS ORDER_ED that should an appeal of this detention order be filed with the District Couijt, it is
counsei's responsibility to deliver a copy of the motion for review/reconsideration to Pretrial Services at
ieast one day prior to the hearing set before the District Court.

11 IS FURTHER ORDERED that if a release to a third party is to be considered, it is counsel's
responsibility to notify Pi'etriai Sei‘vices sufficiently in advance of the hearing before the Couit to allow
Pretriai Services an opportunity to interview and investigate the potential third party custodian

\Dated this 19th day of December, 2018.

ima of Meir,i/itriifv

Honorable Leslie A. Bowman
United States Magistrate Judge

 

